      Case 2:20-cv-10087-DFM Document 21 Filed 07/29/21 Page 1 of 2 Page ID #:44



1    Michelle J. Shvarts (SBN 235300)
2    DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
3
     Encino, CA 91316
4    TEL: (800) 935-3170
5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
6    Attorneys for Plaintiff, WES FULLER
7

8
                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     WES FULLER,                           )
11          Plaintiff,                     ) Case No.: 2:20-cv-10087-DFM
12                                         )
           vs.                             ) ORDER FOR AWARD OF EAJA
13
                                           ) FEES
14   ANDREW M. SAUL,                       )
15
     Commissioner of Social Security,      )
             Defendant.                    )
16                                         )
17

18
     ///
19

20
     ///

21   ///
22
     ///
23

24   ///
25

26

27

28
      Case 2:20-cv-10087-DFM Document 21 Filed 07/29/21 Page 2 of 2 Page ID #:45



1    Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
3
     (“EAJA”) are awarded in the amount TWO THOUSAND TWO HUNDRED
4
     AND FIFTY DOLLARS ($ 2,250.00) as authorized by 28 U.S.C. § 2412(d), and
5
     subject to the terms and conditions of the Stipulation.
6

7
     DATED: July 29, 2021
8
                                                 ________________________________
9
                                                   HON. DOUGLAS McCORMICK
10                                                 United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
